DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-27) in the reply filed on 12/23/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A). 
Regarding claim 23, Swann discloses a flare tip assembly, comprising: 
a) a nozzle tube (2);Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection (indirect or direction connection) to a flare stack (col. 1, lines 22-25); 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (7); 
d) a tip (11) seated within the seat of the nozzle tube at lower flowrate and low pressure of vapor (col. 3, lines 48-52) (note: the flare tip burns combustible waste gas, just like Applicant’s invention, but the term, “vapor”, is not mentioned; however, the examiner is taking official notice that combustible waste gas comprise gas vapors, and further the tip is capable of being seated at a low pressure of vapor); 
e) the tip movable away from the seat to be unseated and defining an annular orifice between the tip and the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 3, lines 62-65) (note: the tip is capable of being unseated at a high pressure of vapor) (note: the term “high” is a relative term and is examined broadly to mean a flowrate/pressure that is higher than the low pressure/lower flowrate); and
 f) at least one orifice through the tip (see Fig. 4 showing an orifice 18; see also orifice at the top of the tip).
Claims 8, 9, 15, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A) in view of Gass (US 9644356 B1), and as evidenced by Hirano (US 5086982 A). 
Regarding claim 8, Swann discloses: a) the tip (11) having a top (top of threaded section 18) and a tapered end (bottom of 18; note: the examiner is taking official notice that a threaded connection comprise a plurality of tapers); b) the at least one orifice (18) extends through the tip between a tapered end and the top; and c) a connecting rod (17) with an end connected to the tip. 
Swann fails to disclose where the tip is in the shape of a cone.

However, Gass teaches a valve, comprising: a) a cone tip (42/60; Figs. 3, 5) seated within the seat (44/80) of the exit of the nozzle tube and movable away from the distal exit to be unseated and defining an annular orifice between the cone and the exit (col. 8, line 65 – col. 9, line 10).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the outer shape of the tip of Swann such that: a) the tip is a cone seated within the seat of the exit of the nozzle tube and movable away from the distal exit to be unseated and defining an annular orifice between the cone and the exit, the cone having a top and a tapered end; b) the at least one orifice extends through the cone between the tapered end and the top; and c) a connecting rod with an end connected to the cone.  A person skilled in the art would be motivated to modify the outer surface of the tip to be cone-shaped because it is easier to machine/form the cone-shaped tip of Gass than it is to machine/form the tulip-shaped tip of Swann.  Moreover, the modification would have been predictable since the tip of Swann and the tip of Gass are both Coanda bodies (see Hirano, in col. 4, lines 20-23, as evidentiary support, teaching that a conical shaped body can function as a Coanda body).  

Regarding claim 9, Swann fails to disclose a spring connected to the connection rod and biasing the cone against the seat.  However, Gass teaches a valve (44/60) with a spring (38/62) connected to the connection rod (34/72) and biasing the cone against the seat (col. 8, line 65 – col. 9, line 10).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Swann to include a spring connected to the connection rod and biasing the cone against the seat.  The modification provides a simple and reliable mechanism for biasing the tip against the seat during a low pressure, low gas flow rate, and for permitting the tip to displace from the seat during a higher pressure, higher gas flow rate.  Moreover, the desired threshold pressure/flow rate for tip liftoff can be adjusted and fine-tuned by installing a spring with a known spring-force.  This method of adjusting the threshold pressure for tip liftoff is easier and more precise than the method where the entire tip assembly has to be replaced (note: the threshold pressure/flow rate for tip liftoff in Swann is determined by the weight of the tip assembly; see col. 3, lines 46-48).  
Regarding claim 15, Swann discloses or suggests (based on the Figures) the at least one orifice (orifice 18) having a length and a diameter with the length over the diameter being greater than two.  
Regarding claim 20, Swann discloses a shroud (24) around the cone (Gass) and having a greater diameter than the nozzle tube and having a bottom air inlet (26).  
Regarding claim 22, Swann discloses or suggests wherein the flare tip is capable of operating at 0 to 30 psig with a volumetric gas flow of 0 to 50 MMSCFD [it can operate at 0 psig (or a differential amount above 0 psig) and 0 MMSCFD (or a differential amount above 0 MMSCFD), for example].  Furthermore, the operating pressure and volumetric flow rate are a matter of optimization.  A higher pressure and higher volumetric flow rate provides for more burning of the waste gas.  
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A) in view of Gass (US 9644356 B1), and as evidenced by Hirano (US 5086982 A) and Okayasu (US 20090117505 A1).
Regarding claim 10, Swann in view of Gass does not disclose where the spring is below the connection end of the nozzle tube.  However, in the modification, there are only two places to place the spring, either in the tube 2 or tube 1 of Swann.  A person skilled in the art would be motivated to place the spring in the tube 1 (a location below the connection end of the nozzle tube 2) because that is where the dampening assembly (Swann, 14) is located.  It is well-known in the art of spring-dampers where the spring surrounds the damper [for example, see Fig. 3 of Okayasu teaching a spring (57’) surrounding an oil damper (58)].  Having the spring surround the damper provides for a more compact spring-damper assembly.
Regarding claim 11, Swann in view of Gass discloses a spring connection tube (Gass, 20) enclosing the spring.  See also the rejection of claim 10 discussing where a person skilled in the art would be motivated to place the spring in the tube (tube 1 of Swann. thereby making tube 1 a spring connection tube).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A) in view of Gass (US 9644356 B1), as evidenced by Hirano (US 5086982 A), and further in view of Griffin (US 20150050604 A1). 
Regarding 21, Swann fails to further comprise: a pilot hood extending from the shroud at the cone.  However, Griffin teaches a flare tip assembly comprising a pilot hood (134, Fig. 5) extending from the shroud (130, Fig. 5) at (at the same height, or near) the tip (117).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Swann to include a pilot hood extending from the shroud at the cone, so that the tip can be ignited and/or the flame at the tip can be maintained (see para. 41 of Griffin).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A) in view of Gass (US 9644356 B1),
Regarding claim 24, Swann discloses a) a connecting rod (17) with an end connected to the tip (11) EXCEPT b) a spring connected to the connection rod and biasing the tip against the seat.  However, Gass teaches a valve/tip (44/60) with a spring (38/62) connected to the connection rod (34/72) and biasing the tip against the seat (col. 8, line 65 – col. 9, line 10).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Swann to include b) a spring connected to the connection rod and biasing the tip against the seat.  The modification provides a simple, easy, and reliable mechanism for biasing the tip against the seat at a desired threshold pressure.  The desired threshold pressure/flow rate for tip liftoff can be adjusted and fine-tuned by installing a spring with a known spring-force.  This method of adjusting the threshold pressure for tip liftoff is easier and more precise than the method where the entire tip assembly has to be replaced (note: the threshold pressure/flow rate for tip liftoff in Swann is determined by the weight of the tip assembly; see col. 3, lines 46-48).  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (US 4021189 A) in view of Griffin (US 20150050604 A1).
Regarding claim 26, Swann discloses a shroud (24) around the tip and having a greater diameter than the nozzle tube and having a bottom air inlet (26) (Fig. 1) EXCEPT a pilot hood extending from the shroud at the tip.
However, Griffin teaches a flare tip assembly comprising a pilot hood (134, Fig. 5) extending from the shroud (130, Fig. 5) at (at the same height, or near) the tip (117).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Swann to include a pilot hood extending from the shroud at the cone, so that the tip can be ignited and/or the flame at the tip can be maintained (see para. 41 of Griffin).

Allowable Subject Matter
Claims 12-14, 16-19, 25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762